Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 1 of 24 PageID #: 14771



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 BRISTOL-MYERS SQUIBB COMPANY and
 PFIZER INC.,

        Plaintiffs,

                v.                                     C.A. No. 17-cv-374-LPS
                                                       (CONSOLIDATED)
 AUROBINDO PHARMA USA INC. and
 AUROBINDO PHARMA LTD.,

        Defendants.


                  PLAINTIFFS’ PROPOSED FINDINGS OF FACT
            ON SIGMAPHARM LABORATORIES, LLC’S INFRINGEMENT

 Dated: December 20, 2019
                                               Joseph J. Farnan, Jr. (Bar No. 100245)
 Of Counsel:                                   Brian E. Farnan (Bar No. 4089)
                                               Michael J. Farnan (Bar No. 5165)
 William F. Lee (admitted pro hac vice)        FARNAN LLP
 Kevin S. Prussia (admitted pro hac vice)      919 N. Market Street, 12th Floor
 Andrew J. Danford (admitted pro hac vice)     Wilmington, DE 19801
 Timothy A. Cook (admitted pro hac vice)       Tel: (302) 777-0300
 WILMER CUTLER PICKERING                       Fax: (302) 777-0301
  HALE AND DORR LLP                            farnan@farnanlaw.com
 60 State Street                               bfarnan@farnanlaw.com
 Boston, MA 02109                              mfarnan@farnanlaw.com
 Tel: (617) 526-6000
 Fax: (617) 526-5000                           Counsel for Plaintiffs Bristol-Myers Squibb
                                               Company and Pfizer Inc.
 Amy K. Wigmore (admitted pro hac vice)
 William G. McElwain (admitted pro hac vice)
 Heather M. Petruzzi (admitted pro hac vice)
 WILMER CUTLER PICKERING
  HALE AND DORR LLP
 1875 Pennsylvania Avenue NW
 Washington, DC 20006
 Tel: (202) 663-6000
 Fax: (202) 663-6363
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 2 of 24 PageID #: 14772



                                           TABLE OF CONTENTS

      I.     Background .....................................................................................................1
      II.    The ’208 Patent ...............................................................................................2
             A.         Asserted Claims 13 and 104 ...............................................................2
             B.         Level of Ordinary Skill in the Art .......................................................2
             C.         Sigmapharm Infringes the Asserted Claims of the ’208 Patent ..........3
                       1.       Sigmapharm’s ANDA Products Will Infringe Claim 13 ...........3
                       2.       Sigmapharm’s ANDA Products Will Infringe Claim
                                104..............................................................................................6
                       3.       Sigmapharm’s Proposed Manufacturing Process Will
                                Infringe Claim 104 .....................................................................6
      III.   The ’945 Patent ...............................................................................................7
             A.         Asserted Claims 21 and 22 .................................................................7
             B.         Claim Construction .............................................................................8
             C.         Level of Ordinary Skill in the Art .......................................................8
             D.         Sigmapharm Infringes the Asserted Claims of the ’945 Patent ..........9
                       1.       Common Technical Background ...............................................9
                       2.       Solid-State Nuclear Magnetic Resonance (SSNMR) ..............12
                       3.       Sigmapharm’s ANDA Products Comprise Crystalline
                                Apixaban Particles ...................................................................13
                       4.       The Particle Size Limitation Is Satisfied .................................19
             E.         Conclusion ........................................................................................20




                                                               –i–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 3 of 24 PageID #: 14773



                          TABLE OF ABBREVIATIONS

 Abbreviation      Description

 ’208 Patent       U.S. Patent No. 6,967,208 (JTX-1)

 ’945 Patent       U.S. Patent No. 9,326,945 (JTX-2)

 ANDA              Abbreviated New Drug Application

 Asserted Claims   For the ’208 Patent, claims 13 and 104.
                   For the ’945 Patent, claims 21 and 22.

 FDA               United States Food and Drug Administration

 BMS               Bristol-Myers Squibb Co.

 Pfizer            Pfizer, Inc.

 Plaintiffs        BMS and Pfizer

 Sigmapharm        Sigmapharm Laboratories, LLC

 Sunshine Lake     Sunshine Lake Pharma Co., Ltd. and HEC Pharm USA Inc.

 Unichem           Unichem Laboratories, Ltd.

 Defendants        Sigmapharm, Sunshine Lake, and Unichem

 UF                Uncontested Facts (D.I. 672, Ex. 1)

 POSA              Person of ordinary skill in the art. For the ’208 Patent, a POSA would
                   have the characteristics described at UF ¶ 20 as of September 21, 2001;
                   for the ’945 Patent, a POSA would have the characteristics described at
                   UF ¶ 31 as of February 24, 2011.

 CoC               Certificate of Correction

 XRPD              X-ray Powder Diffraction

 SSNMR             Solid-State Nuclear Magnetic Resonance

 USP               United States Pharmacopeia




                                          – ii –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 4 of 24 PageID #: 14774



I.   Background

       1.      Eliquis® is an FDA-approved anticoagulant indicated to treat and reduce the risk

of certain cardiovascular disorders. Tr. 1281:13-1286:24 (Kowey); UF ¶¶ 35, 41-43; PTX-325.4.

       2.      Apixaban is the active ingredient in Eliquis®. UF ¶ 35. The chemical name for

apixaban is 1-(4-methoxyphenyl)-7-oxo-6-[4-(2-oxo-1-piperidinyl)phenyl]-4,5,6,7-tetrahydro-

1H-pyrazolo-[3,4-c]pyridine-3-carboxamide. UF ¶ 36. The chemical structure for apixaban is:




                                                          . UF ¶ 37.

       3.      These consolidated cases concern U.S. Patent Nos. 6,967,208 and 9,326,945, both

of which are listed in the FDA’s Orange Book in connection with Eliquis®. UF ¶ 51.

       4.      BMS owns the ’208 Patent. UF ¶ 13. The ’208 Patent’s priority date is no later

than September 21, 2001, UF ¶ 19, and the patent will expire November 21, 2026, UF ¶ 15.

       5.      BMS and Pfizer jointly own the ’945 Patent. UF ¶ 26. The ’945 Patent’s priority

date is no later than February 24, 2011, UF ¶ 30, and it will expire February 24, 2031, UF ¶ 27.

       6.      Sigmapharm submitted ANDA No. 210053 (“Sigmapharm’s ANDA”) to the FDA

seeking approval to engage in the commercial manufacture, use, or sale of apixaban oral tablets,

2.5 mg and 5 mg. UF ¶ 54. Sigmapharm’s ANDA contained certifications pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) for both the ’208 and ’945 Patents. Id. “Sigmapharm’s ANDA products”

refers to the apixaban oral tablets that are the subject of Sigmapharm’s ANDA.

       7.      Sigmapharm contests infringement of both the ’208 Patent and the ’945 Patent.




                                              –1–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 5 of 24 PageID #: 14775



II.   The ’208 Patent

      A.     Asserted Claims 13 and 104

       8.       Claims 13 and 104 of the ’208 Patent are asserted against Sigmapharm. UF ¶ 16.

       9.       Claim 13 recites:

                A compound according to claim 8, wherein the compound is:

                1-(4-methoxyphenyl)-7-oxo-6-[4-(2-oxo-1-piperidinyl)phenyl]-
                4,5,6,7-tetrahydro-1H-pyrazolo[3,4- c]pyridine-3-carboxamide

                or a pharmaceutically acceptable salt form thereof.

’208 Patent (JTX-1) at 269:1-6 & Dec. 2, 2008 CoC. That is, claim 13 recites apixaban or a

pharmaceutically acceptable salt form thereof. Tr. 279:14-18 (MacMillan).

       10.      Non-asserted claim 8, from which claim 13 depends, recites “[a] compound

according to claim 1, wherein the compound is selected from” among 41 chemical compounds,

“or a pharmaceutically acceptable salt form thereof.” ’208 Patent (JTX-1) at 265:39-268:41 &

Dec. 2, 2008 CoC. Apixaban is one of the 41 listed compounds (i.e., “1-(4-methoxyphenyl)-7-

oxo-6-[4-(2-oxo-1-piperidinyl)phenyl]-4,5,6,7- tetrahydro-1H-pyrazolo-[3,4-c]pyridine-3-

carboxamide”). Tr. 280:18-281:14 (MacMillan). Non-asserted claim 1, from which claim 8

depends, recites a generic structure that includes many chemical compounds, one of which is

apixaban. Tr. 281:15-283:7 (MacMillan); PDX-4.9 & 4.10.

       11.      Claim 104 recites:

                A compound according to claim 13, which is a crystalline
                compound.

’208 Patent (JTX-1) at Dec. 2, 2008 & Sept. 11, 2018 CoC. In other words, claim 104 recites

crystalline apixaban. Tr. 279:14-18 (MacMillan).

      B.     Level of Ordinary Skill in the Art

       12.      Plaintiffs’ experts opined that a POSA for the ’208 Patent is:


                                               –2–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 6 of 24 PageID #: 14776



                  A professional with a graduate degree in organic chemistry,
                  pharmaceutical chemistry, or an equivalent discipline, with
                  experience in the synthesis, purification, and design of
                  pharmaceutical compounds and derivatives thereof as of the date
                  of the claimed inventions. A POSA would have worked with a
                  team of professionals with training in related disciplines, such as
                  pharmacology, pharmacokinetics, metabolism, toxicology,
                  formulation, or clinical medicine as of the date of the claimed
                  inventions. UF ¶ 20.

       13.        Defendants’ experts offered a similar POSA definition. UF ¶ 21. The parties

agree that “[t]he opinions offered by each side’s experts as to the validity and infringement of the

’208 patent do not change based on which of the two definitions … is applied.” UF ¶ 22.

     C.      Sigmapharm Infringes the Asserted Claims of the ’208 Patent

             1.     Sigmapharm’s ANDA Products Will Infringe Claim 13

       14.        Sigmapharm’s ANDA Products will contain 2.5 mg or 5 mg of apixaban. UF

¶ 57. Therefore, Sigmapharm’s ANDA Products will literally meet the limitation of claim 13 of

the ’208 Patent that refers to apixaban by chemical name. Non-asserted claim 8 expressly recites

apixaban, Tr. 712:2-9 (Heathcock); thus, the only dispute is whether apixaban is “[a] compound

according to claim 1,” which is the preamble to claim 8. Tr. 712:13-19 (Heathcock).

       15.        Apixaban satisfies each limitation of claim 1. Tr. 281:15-283:7 (MacMillan),

1627:5-1631:25 (MacMillan Rebuttal). Sigmapharm disputes that apixaban satisfies four

limitations in claim 1: rings M, E, A, and Q. Tr. 714:19-21 (Heathcock).

       16.        Claim 1’s ring M limitation recites:

                  ring M, including P1, P2, M1, and M2 is substituted with 0-2 R1a and
                  is




                                                  –3–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 7 of 24 PageID #: 14777



’208 Patent (JTX-1) at 237:12-24 & Dec. 2, 2008 CoC (emphasis added). Claim 1’s R1a

limitation begins: “R1a, at each occurrence, is selected from H, —(CR3R3a)r—R1b, …” ’208

Patent (JTX-1) at 238:62-63.

       17.     A POSA would have understood that four hydrogens are present on the chemical

structure shown in the ring M limitation. Tr. 715:23-716:1 (Heathcock). Ring M in apixaban

contains the same four hydrogens. Tr. 284:1-285:6, 285:22-286:21 (MacMillan), 689:9-18

(Heathcock). A POSA therefore would have understood that Ring M in apixaban is substituted

with zero R1a groups because there is no difference in the R1a groups between the chemical

structure for Ring M recited in the claim and as Ring M appears in apixaban. Tr. 286:10-17

(MacMillan), 1628:8-23 (MacMillan Rebuttal).

       18.     Claim 1’s ring E limitation, as relevant to apixaban, recites:

               E is selected from phenyl, pyridyl, pyrimidyl, pyrazinyl, and
               pyridazinyl, and is substituted with 1-2 R;

’208 Patent (JTX-1) at 237:36-61 (emphasis added). Claim 1’s R limitation begins: “R is

selected from H, C1-4 alkyl, F, Cl, Br, I, OH, OCH3, ….” Id. at 238:5.

       19.     In apixaban, Ring E is a phenyl ring. Tr. 1630:22-1631:4 (MacMillan Rebuttal).

Because carbon atoms typically form four bonds, Tr. 284:1-285:1 (MacMillan), a POSA would

have understood the phenyl ring at ring E to begin with five hydrogens, Tr. 1630:22-1631:4

(MacMillan Rebuttal). Ring E in apixaban contains four hydrogens and one methoxy group (i.e.,

OCH3). Tr. 1630:14-1631:4 (MacMillan Rebuttal), 690:22-691:7 (Heathcock). A POSA

therefore would have understood ring E in apixaban to be substituted with one R group (i.e., the

methoxy group that is substituted for one of the five hydrogen atoms in the phenyl structure

recited in claim 1). Tr. 1631:5-10 (MacMillan Rebuttal); see Tr. 281:15-288:20 (MacMillan).

       20.     Claim 1’s ring A limitation recites:



                                               –4–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 8 of 24 PageID #: 14778



               A is selected from:

               C3-10 carbocycle substituted with 0-2 R4,

’208 Patent (JTX-1) at 238:20-21 (emphasis added). Claim 1’s R4 limitation begins: “R4, at

each occurrence, is selected from H, ═O, ….” Id. at 240:47-48.

       21.     In apixaban, Ring A is a phenyl ring. Tr. 1629:6-14 (MacMillan Rebuttal).

Because carbon atoms typically form four bonds, Tr. 284:20-21 (MacMillan), a POSA would

have understood the phenyl ring at Ring A to begin with four hydrogens, Tr. 1629:6-14

(MacMillan Rebuttal). Ring A in apixaban contains the same four hydrogens. Tr. 1629:5-20

(MacMillan Rebuttal), 691:22-24 (Heathcock). A POSA therefore would have understood Ring

A in apixaban to be substituted with zero R4 groups because there is no difference in the R4

groups between the chemical structure for Ring A recited in the claim and as Ring A appears in

apixaban. Tr. 1629:5-20 (MacMillan Rebuttal); see Tr. 281:15-288:20 (MacMillan).

       22.     Claim 1’s ring Q limitation recites:

               ring Q is a 6 membered monocyclic ring, wherein 0 double bond is
               present within the ring and the ring is substituted with 0-2 R4a;

’208 Patent (JTX-1) at 238:22-37& Dec. 2, 2008 CoC (emphasis added). Claim 1’s R4a

limitation begins: “R4a, at each occurrence, is selected from H, ═O, (CR3R3a)rOR2, ….” Id. at

240:65-66.

       23.     In apixaban and in claim 1, Ring Q is a six-membered monocycle. Tr. 1630:1-7

(MacMillan Rebuttal). Because carbon atoms typically form four bonds, Tr. 284:20-21

(MacMillan), a POSA would have understood the monocycle at ring Q to begin with eight

hydrogens, Tr. 1630:1-7 (MacMillan Rebuttal). Ring Q in apixaban contains the same eight

hydrogens. Tr. 692:9-19 (Heathcock); UF ¶ 38. A POSA therefore would have understood ring

Q in apixaban to be substituted with no R4a groups because there is no difference in the R4a



                                               –5–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 9 of 24 PageID #: 14779



groups between the chemical structure for Ring Q recited in the claim and as Ring Q appears in

apixaban. Tr. 1629:21-1630:13 (MacMillan Rebuttal); see Tr. 281:15-288:20 (MacMillan).

       24.        If each hydrogen on rings M, E, A, and Q were counted as a substitution, as

Sigmapharm contends, “apixaban, which is a compound that the ’208 patent is about and which

the ’208 patent expressly claims, is not within the scope of claim 1,” Tr. 718:8-12 (Heathcock);

“none of the compounds that are specifically disclosed in the ’208 patent would fall within the

scope of claim 1,” Tr. 713:8-14 (Heathcock); and “it’s impossible for any compound to fall

within claim 1’s scope,” Tr. 718:17-20 (Heathcock). Under Sigmapharm’s interpretation of

claim 1, “a person of ordinary skill would not understand claim 1 to cover any chemical

compound.” Tr. 713:15-19 (Heathcock); see also Tr. 288:10-13 (MacMillan).

       25.        Because Sigmapharm’s ANDA products will contain apixaban, and because

apixaban literally infringes claim 13 of the ’208 Patent, Sigmapharm’s ANDA products will

literally infringe claim 13 of the ’208 Patent. Tr. 288:17-20 (MacMillan).

             2.    Sigmapharm’s ANDA Products Will Infringe Claim 104

       26.        As explained below, Sigmapharm’s ANDA products will contain crystalline

apixaban. See infra ¶¶ 63-93. Apixaban is a compound according to claim 13. See supra ¶¶ 14-

25. Sigmapharm’s ANDA products will therefore literally infringe claim 104 of the ’208 Patent.

Tr. 288:21-289:6, 290:4-16, 291:10-15 (MacMillan).

             3.    Sigmapharm’s Proposed Manufacturing Process Will Infringe Claim 104

       27.        Sigmapharm’s manufacturing of Sigmapharm’s ANDA products will separately

infringe claim 104 of the ’208 Patent because Sigmapharm uses crystalline apixaban to

manufacture its ANDA products in the United States. Tr. 291:24-292:5 (MacMillan).

       28.        Sigmapharm’s Drug Master File No. 030774 states that Sigmapharm uses



                                                –6–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 10 of 24 PageID #: 14780



 “Apixaban … crystalline Form I” as the “starting material” for manufacturing its ANDA

 products. PTX-1068 at SIGMA-APIX0013820; Tr. 292:10-293:8 (MacMillan). Sigmapharm’s

 ANDA specifies that it manufactures its ANDA products—and therefore use crystalline

 apixaban—in Bensalem, Pennsylvania. PTX-1011 at 3; Tr. 293:9-294:11 (MacMillan).

        29.      Sigmapharm’s CEO, Spiridon Spireas, confirmed Sigmapharm’s use of crystalline

 apixaban in Bensalem, Pennsylvania: “Look, we’re using a Medichem material with crystalline

 particles.” Tr. 262:18-23 (Spireas); see also Tr. 260:15-21, 261:17-20, 262:6-8 (Spireas).

 III. The ’945 Patent

      A.      Asserted Claims 21 and 22

        30.      Plaintiffs asserted claims 21 and 22 of the ’945 Patent. Tr. 322:6-8 (Atwood).

 Claims 21 and 22 depend from independent claim 12 and add that the compositions comprise 2.5

 or 5 mg of apixaban, respectively. ’945 Patent (JTX-2) at 10:46-49; Tr. 345:21-23 (Atwood),

 602:12-23 (Berkland).

        31.      Claim 12 of the ’945 Patent provides as follows:

                 A solid pharmaceutical composition comprising

                 a therapeutically effective amount of apixaban and a
                 pharmaceutically acceptable diluent or carrier,

                 wherein apixaban comprises crystalline apixaban particles,

                 wherein the crystalline apixaban particles have a D90 equal to or
                 less than about 89 µm, and

                 wherein, as measured using a USP Apparatus 2 at a paddle rotation
                 speed of 75 rpm in 900 mL, of a dissolution medium at 37° C., at
                 least 77 wt % of apixaban in the pharmaceutical composition
                 dissolves within 30 minutes in the dissolution medium, and the
                 dissolution medium is 0.05 M sodium phosphate at a pH 6.8
                 containing 0.05% sodium lauryl sulfate. ’945 Patent (JTX-2) at
                 10:13-27.

        32.      Sigmapharm disputes infringement of two limitations: “wherein apixaban


                                                –7–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 11 of 24 PageID #: 14781



 comprises crystalline apixaban particles” and “wherein the crystalline apixaban particles have a

 D90 equal to or less than about 89 microns.” Tr. 346:2-347:11 (Atwood), 964:15-25

 (Zaworotko); UF ¶¶ 56-59.

      B.      Claim Construction

        33.      The Court construed “apixaban particles have a D90” to have its plain and

 ordinary meaning. UF ¶ 34. The plain meaning is that 90% of the apixaban particles by volume

 have a diameter of less than or equal to 89 microns. UF ¶ 34; Tr. 347:23-348:5 (Atwood).

        34.      The ’945 Patent does not require measurement of apixaban particle size by any

 particular method or require measuring the starting API. D.I. 380 at 10; Tr. 643:11-15

 (Berkland), 1191:23-1192:7 (Genck), 1349:8-10 (Chambliss), 1716:12-17 (Myerson).

        35.      The parties agreed that all terms not construed by the Court should have their

 plain and ordinary meaning. UF ¶ 34; D.I. 182 at 2.

        36.      The parties’ experts agree that the plain meaning of “wherein apixaban comprises

 crystalline apixaban particles” to a POSA includes any amount of crystalline apixaban that can

 be detected. Tr. 350:10-14 (Atwood), 968:18-24, 995:14-20 (Zaworotko), 1101:3-6 (Brittain).

        37.      The claim language does not specify any particular percentage of apixaban that

 must be crystalline. Tr. 967:9-17 (Zaworotko).

      C.      Level of Ordinary Skill in the Art

        38.      Plaintiffs’ experts opined that a POSA for the ’945 Patent is:

                 A person that has a Ph.D. or Master’s degree or a Bachelor’s
                 degree with commensurate experience in chemistry, chemical
                 engineering, pharmacy, pharmaceutical science or an equivalent
                 discipline and has an understanding of the properties of active
                 pharmaceutical ingredients, the design of solid pharmaceutical
                 dosage forms, and knows or has access to techniques to
                 characterize solid pharmaceutical products. UF ¶ 31.



                                                –8–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 12 of 24 PageID #: 14782



        39.         The Defendants’ experts offered a similar POSA definition. Id. ¶ 32. The parties

 agree that “the opinions offered by each side’s experts as to the validity and infringement of the

 ’945 patent do not change based on which of the two definitions … is applied.” Id. ¶ 33.

      D.      Sigmapharm Infringes the Asserted Claims of the ’945 Patent

              1.     Common Technical Background

              (a)    Technical Experts Relating to XRPD and Particle Size

        40.         Dr. Atwood is Plaintiffs’ expert addressing infringement of the ’945 Patent by

 Sigmapharm and Sunshine Lake. Tr. 318:20-24 (Atwood). Dr. Atwood is a Professor of

 Chemistry at the University of Missouri, and he has worked on the preparation and analysis of

 pharmaceutical formulations for about 40 years. Tr. 319:19-25 (Atwood); PTX-788.

        41.         Dr. Zaworotko is Sigmapharm’s expert. Tr. 902:2-4 (Zaworotko). He is a

 professor of crystal engineering at the University of Limerick. Tr. 903:11-904:19 (Zaworotko).

              (b)    Crystalline and Amorphous Materials in Pharmaceutical Compositions

        42.         Pharmaceutical compositions are made up of an active pharmaceutical ingredient

 (or API) and one or more excipients. Tr. 325:11-24 (Atwood). An API is the active ingredient

 that treats a disease, and an excipient is a component that is not the active ingredient. Tr.

 325:11-15, 325:25-326:3 (Atwood). Here, the API is apixaban. Tr. 325:16-18 (Atwood).

        43.         A crystalline particle contains a substance with molecules in a long-range order

 called a crystal lattice or array. Tr. 326:4-9 (Atwood), 969:2-8 (Zaworotko). All crystals are

 particles. Tr. 1669:16-20 (Myerson).

        44.         Amorphous materials lack long-range order. Tr. 326:22-327:1 (Atwood).

 Crystalline and amorphous forms can coexist, but amorphous materials will tend to convert to a

 lower-energy crystalline form. Tr. 327:2-329:3 (Atwood); PTX-367 at BMSAPIXE_0000183.



                                                   –9–
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 13 of 24 PageID #: 14783



              (c)    Classical Models of Crystallization: Nucleation and Crystal Growth

        45.         Crystals form by a process called nucleation when molecules come together to

 form a lower-energy crystal array. Tr. 330:2-9 (Atwood). When crystals initially form, they are

 on the order of a few nanometers across in size. Tr. 330:19-22, 424:7-15 (Atwood). 89 microns

 is 89,000 nanometers. Tr. 424:13-15 (Atwood).

        46.         After nucleation, a crystal grows by converting surrounding amorphous material

 to crystalline form, as molecules join the lower-energy crystalline array. Tr. 331:1-7 (Atwood).

        47.         The classical models of nucleation and crystal growth were known in the art as of

 2010 and apply to solid pharmaceutical compositions. Tr. 332:22-333:2 (Atwood). Amorphous

 materials can convert to crystalline materials in a tablet formulation. Tr. 1104:16-19 (Brittain).

        48.         Crystal growth is limited by the amount of material able to be converted to

 crystalline form, so excipients surrounding a region of crystalline and amorphous material will

 limit the ultimate size of the crystalline particle. Tr. 332:1-21 (Atwood). Sunshine Lake’s expert

 Dr. Brittain agreed that the idea that apixaban particles form and become immobilized by a

 surrounding layer of povidone is plausible. Tr. 1118:13-1119:3 (Brittain).

        49.         The parties’ experts agree that nucleation and crystal growth are valid models.

 Tr. 332:22-333:2 (Atwood), 924:6-17, 971:9-11 (Zaworotko), 1103:7-13 (Brittain). Dr.

 Zaworotko agreed that once you have nucleation in a composition, crystal growth requires

 continued mobility. Tr. 971:4-11 (Zaworotko). He also testified that crystal growth or

 crystallization comes after nucleation. Tr. 934:14-935:1 (Zaworotko).

        50.         Both Sunshine Lake’s and Sigmapharm’s manufacturing processes involve rapid

 drying and a small amount of apixaban relative to other ingredients in the ANDA products. Tr.

 383:3-10, 426:13-2 (Atwood), 928:15-930:8 (Zaworotko), 1056:16-1057:8, 1058:6-1059:10

 (Brittain). In both, limiting molecular mobility of apixaban limits crystal growth. Tr. 383:3-


                                                  – 10 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 14 of 24 PageID #: 14784



 384:9, 923:3-15 (Atwood), 971:4-11 (Zaworotko). In particular, the excipient povidone is

 known to inhibit crystal growth. Tr. 934:17-935:1 (Zaworotko), 1097:19-1098:16 (Brittain).

              (d)     X-ray Powder Diffraction (XRPD)

        51.         The experts agree that XRPD is an appropriate method for identifying the

 presence of crystalline apixaban particles and distinguishing between crystalline and amorphous

 materials. Tr. 335:14-336:13 (Atwood), 914:2-16 (Zaworotko), 1055:11-18 (Brittain).

        52.         The United States Pharmacopeia teaches that identification of the phase

 composition of an unknown sample by XRPD can be based on visual comparison of a portion of

 its XRPD pattern to a known reference. Tr. 339:21-340:4 (Atwood), 972:9-15 (Zaworotko).

        53.         The ’945 Patent lists six characteristic peaks of crystalline apixaban form N-1 and

 establishes a margin of error of 0.1 degrees. Tr. 340:16-341:13, 353:22-354:9 (Atwood); ’945

 Patent (JTX-2) at 4:66-5:3 & Table 2.

        54.         Dr. Zaworotko admitted that “a single sharp peak” is indicative of crystallinity.

 Tr. 969:17-19 (Zaworotko). He agreed that “if there is a sharp peak in an XRPD, this indicates

 long-range order.” Tr. 969:9-12 (Zaworotko).

        55.         It is not necessary to match all peaks in an XRPD pattern to identify a crystalline

 material. Tr. 341:21-342:3 (Atwood), 972:20-973:9 (Zaworotko), 1055:11-18 (Brittain).

        56.         If a component is present in small amounts in a sample, a more sensitive XRPD

 method might be necessary to detect it. Tr. 343:25-344:13 (Atwood), 917:18-24, 976:15-977:19

 (Zaworotko), 1071:20-1072:17 (Brittain).

        57.         The experts agree that performing slower scans by increasing the count time per

 step increases the sensitivity of an XRPD test. Tr. 343:19-24 (Atwood), 976:15-22 (Zaworotko),

 1112:15-21 (Brittain). Count time and step time are synonymous. Tr. 979:1-4 (Zaworotko).



                                                   – 11 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 15 of 24 PageID #: 14785



        58.        The count number on the Y axis is the number of photons collected by the

 detector at a certain angle during an XRPD experiment. Tr. 334:8-19, 342:8-13 (Atwood). The

 standard deviation in a measurement is the square root of the number of counts collected. Tr.

 342:19-343:9 (Atwood). As the number of counts collected increases, the standard deviation

 decreases relative to the number of counts, so scans with higher count times are more sensitive

 than scans with lower count times and are better able to detect material in small amounts. Tr.

 342:19-343:24 (Atwood).

        59.        There is no dispute that increasing the count time is an appropriate method to

 detect components that are a small portion of a sample. Tr. 360:7-12 (Atwood), 917:18-24,

 976:15-977:19 (Zaworotko), 1112:11-14 (Brittain).

              2.    Solid-State Nuclear Magnetic Resonance (SSNMR)

        60.        Dr. Eric Munson is Plaintiffs’ expert on SSNMR and the head of the Department

 of Industrial and Physical Pharmacy at Purdue University. Tr. 529:3-11 (Munson); PTX-786.

        61.        Dr. David Apperley conducted SSNMR tests for Sigmapharm. Tr. 725:20-22

 (Apperley). He is a professor at Durham University in the United Kingdom. Tr. 722:24-25

 (Apperley). Dr. Robert Schurko is Sigmapharm’s expert who analyzed SSNMR testing of

 Sigmapharm’s ANDA products. Tr. 782:23-783:4 (Schurko). He is a professor at Florida State

 University in the Department of Chemistry and Biochemistry. Tr. 779:17-780:22 (Schurko).

        62.        The parties’ experts agreed that SSNMR is a useful tool to distinguish crystalline

 and amorphous materials in pharmaceutical compositions. Tr. 754:20-755:2 (Apperley), 817:8-

 22 (Schurko). Crystalline peaks in an SSNMR spectra are characterized by sharp peaks, which

 are visually distinguishable from broad peaks created by amorphous material. Tr. 532:5-17,

 533:11-19, 574:5-9 (Munson), 727:23-728:1, 765:22-766:3 (Apperley). Crystalline peaks in a



                                                 – 12 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 16 of 24 PageID #: 14786



 mixture of amorphous and crystalline material appear as sharp peaks overlaid on broader peaks.

 Tr. 548:18-22, 563:5-22 (Munson), 768:3-24 (Apperley). Identifying crystalline material in a

 mixture involves observing the peaks with the same positions and shapes as those in a reference

 material. Tr. 536:11-15, 562:8-18, 564:1-8 (Munson). Peak line widths should be visually

 comparable, but it is not necessary to measure line widths. Tr. 561:18-562:7, 564:9-13, 585:16-

 22 (Munson), 851:22-852:17 (Schurko).

              3.     Sigmapharm’s ANDA Products Comprise Crystalline Apixaban Particles

        63.         Plaintiffs have proven by a preponderance of the evidence that Sigmapharm’s

 ANDA products comprise crystalline apixaban particles.

        64.         The manufacturing processes of Sigmapharm’s 5 mg and 2.5 mg tablets are the

 same. Tr. 374:5-376:3, 386:20-387:5 (Atwood), 555:7-555:17 (Munson). Dr. Zaworotko and

 Dr. Schurko do not contest that Sigmapharm’s 2.5 mg and 5 mg ANDA products would be the

 same with respect to composition. Tr. 826:2-6 (Schurko), 935:4-16, 994:25-995:11 (Zaworotko).

              (a)    Dr. Atwood’s XRPD Testing Shows the Presence of Crystalline Apixaban
                     Particles in Sigmapharm’s ANDA Products

        65.         Dr. Atwood received the samples of Sigmapharm’s 5 mg ANDA products from

 counsel. Tr. 350:15-351:3 (Atwood). The samples came in a bottle that had a Sigmapharm

 marking on it and that originated from Sigmapharm. Id. Dr. Zaworotko does not “have any

 doubt that Dr. Atwood received samples of Sigmapharm’s tablets.” Tr. 991:6-15 (Zaworotko).

        66.         The bottle containing samples of Sigmapharm’s ANDA products was first

 shipped to Dr. Munson’s assistant on October 30, 2018, and then Dr. Atwood received the same

 bottle on November 29, 2019. Tr. 942:15-943:6 (Zaworotko). The foil seal was broken when

 Dr. Atwood received the bottle. Tr. 943:7-11 (Zaworotko). Dr. Zaworotko had no opinion on

 whether the apixaban in Sigmapharm’s ANDA products would become unstable once the foil


                                                 – 13 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 17 of 24 PageID #: 14787



 seal on the bottle is broken. Tr. 992:18-22 (Zaworotko).

        67.     The Sigmapharm sample came to Dr. Atwood in good condition, and there was

 nothing about the shipping or storage conditions of the Sigmapharm sample that would cause any

 concern regarding its integrity. Tr. 351:4-7 (Atwood). Dr. Atwood stored the sample at

 temperature conditions specified on the label. Tr. 351:4-12 (Atwood).

        68.     The age of the samples of Sigmapharm’s ANDA products is irrelevant. Dr.

 Atwood testified that “crystallization is going to occur early on,” and crystalline apixaban

 particles in Sigmapharm’s ANDA products would not suddenly form after two years. Tr.

 385:13-23 (Atwood). Sigmapharm presented no evidence that crystalline apixaban particles

 would begin to form in Sigmapharm’s ANDA products only after two years. Dr. Zaworotko

 testified that he could not recall any study suggesting that Sigmapharm’s ANDA products are

 unstable after two years. Tr. 990:16-19 (Zaworotko).

        69.     Dr. Atwood prepared the Sigmapharm sample for testing by lightly removing the

 coating and crushing and lightly grinding the tablet to a powder so it would be amenable to

 XRPD. Tr. 351:16-25 (Atwood). This is a standard sample preparation method previously used

 by Dr. Atwood and others in the field that would not affect the integrity of the sample. Tr.

 352:1-352:10 (Atwood). Plaintiffs’ expert Dr. Berkland, Sunshine Lake’s expert Dr. Brittain,

 and Sigmapharm used a similar method in their testing. Tr. 618:13-16, 644:12-20 (Berkland),

 1123:14-21 (Brittain), 981:18-982:2 (Zaworotko); PTX-1038 at SIGMA_APIX 0051799.

        70.     Dr. Atwood performed XRPD scans of varying degrees of sensitivity, including

 scans with count times of 30 to 100 seconds on Sigmapharm’s 5 mg ANDA products. Tr.

 363:14-365:7, 366:13-367:10, 369:15-370:7 (Atwood); PTX-1098 at 8, 12, 14. Because

 Sigmapharm’s ANDA products contain only 3.125% apixaban, a crystalline apixaban peak will




                                               – 14 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 18 of 24 PageID #: 14788



 be relatively small, and “a rather long count time, like 100 seconds” can be necessary to detect

 any crystalline apixaban. Tr. 356:25-357:9, 360:7-12 (Atwood).

        71.     Dr. Atwood’s XRPD patterns report the parameters used for each scan. Tr.

 358:18-360:1 (Atwood); PTX-1098. Dr. Zaworotko received the raw data from Dr. Atwood’s

 XRPD scans. Tr. 950:3-9 (Zaworotko).

        72.     Dr. Atwood identified four characteristic crystalline apixaban peaks in XRPD

 patterns of Sigmapharm’s ANDA products. Tr. 363:14-365:7 (Atwood) & PTX-1098 at 8 (12.3

 and 12.9 peaks); Tr. 366:13-367:10 (Atwood) & PTX-1098 at 14 (27.1 peak); Tr. 369:15-370:7

 (Atwood) & PTX-1098 at 12 (22.1 peak). Peaks at 12.3, 12.9, and 27.1 are listed in the ’945

 patent, Tr. 354:10-18 (Atwood), and a peak at 22.1 degrees appears in Sigmapharm’s XRPD test

 of its pure crystalline form N-1 apixaban API. Tr. 367:16-369:4 (Atwood); PTX-1009 at

 SIGMA_APIX 0017897-98; PTX-1098 at 12. Dr. Atwood identified a peak at 22.0 degrees in

 his reply report. Tr. 506:18-507:2, 507:12-18 (Atwood), 951:3-951:8 (Zaworotko).

        73.     Based on the peaks he identified in XRPD scans of Sigmapharm’s ANDA

 products, Dr. Atwood concluded that Sigmapharm’s ANDA products contain crystalline

 apixaban particles. Tr. 350:19-21, 371:5-9, 466:16-467:1 (Atwood).

        74.     Sigmapharm did not contest that peaks at 12.3, 12.9, 22.1, or 27.1 degrees are

 characteristic of crystalline apixaban, nor did it present evidence that those peaks are caused by

 any material other than crystalline apixaban particles in Sigmapharm’s ANDA products.

        75.     The USP recommendation to scan past ten peaks is about comparing an unknown

 sample to the Powder Diffraction File of over 60,000 reference patterns. Tr. 973:10-974:25

 (Zaworotko); PTX-409 at BMSAPIXE_0002473; DTX-257.4; DTX-720.2; DTX-753.2, 5 n.3

 (citing DTX-720).




                                               – 15 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 19 of 24 PageID #: 14789



        76.     Dr. Zaworotko admitted that no specific number of peaks is required to match a

 reference XRPD pattern. Tr. 972:20-973:9 (Zaworotko). He testified: “What is appropriate will

 vary from sample to sample.” Tr. 972:20-23 (Zaworotko).

        77.     Sigmapharm’s ANDA products contain a limited number of known ingredients.

 PTX-1074 at SIGMA_APIX 0050702; Tr. 356:9-24 (Atwood), 975:12-14 (Zaworotko).

        78.     Sigmapharm’s limit of detection study on its XRPD method relied on only two

 characteristic peaks at 12.7 and 22.0 to identify the presence of crystalline apixaban in its tablets.

 PTX-1038 at SIGMA_APIX 0051806; Tr. 979:21-981:17, 982:14-983:8 (Zaworotko).

        79.     Dr. Atwood’s initial scan of Sigmapharm’s ANDA products showed that large

 excipient peaks in the range 10-11 and 18-19 degrees obscure characteristic peaks of crystalline

 apixaban at 10.0, 10.6, and 18.5 degrees. Tr. 361:13-362:4 (Atwood); PTX-1098 at 2.

        80.     Dr. Atwood tested a sample of Sigmapharm’s placebo tablet, which includes the

 excipients without apixaban. Tr. 362:5-25 (Atwood); PTX-1107. This test showed the same

 large peaks at 10-11 and 18-19 degrees, confirming they were caused by excipients. Tr. 362:5-

 25 (Atwood).

        81.     Dr. Zaworotko did no testing. Tr. 964:12-14 (Zaworotko). The Catalent and

 Sigmapharm XRPD testing that Dr. Zaworotko relied on is insufficient to detect crystalline

 apixaban due to small amounts of apixaban in Sigmapharm’s drug intermediate and drug

 product. Tr. 373:13-374:4 (Atwood). Catalent’s testing of Sigmapharm drug intermediate used

 count times of one second. Tr. 978:16-23, 979:5-14 (Zaworotko); PTX-1071 at SIGMA-APIX

 0015821; DTX-650/PTX-1009 at SIGMA_APIX 0017896. Sigmapharm’s XRPD method for

 stability testing of its ANDA products has a limit of detection of 5%. Tr. 982:24-983:8

 (Zaworotko); PTX-1038 at SIGMA_APIX 0051798, 806; Tr. 938:11-20 (Zaworotko); PTX-




                                                – 16 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 20 of 24 PageID #: 14790



 1073. Dr. Zaworotko admitted that Sigmapharm’s XRPD method is invalid to detect if

 Sigmapharm’s ANDA products contain crystalline apixaban. Tr. 977:7-15 (Zaworotko).

        82.         Dr. Atwood did not need to perform a limit of detection study because he was

 able to detect four characteristic peaks and was not quantifying how much crystalline apixaban is

 present in Sigmapharm’s ANDA products. Tr. 371:10-372:5 (Atwood).

        83.         Dr. Atwood’s XRPD tests demonstrate that Sigmapharm’s ANDA products

 contain crystalline apixaban particles. Tr. 352:18-23, 371:5-9, 374:5-22, 377:19-22 (Atwood).

              (b)    SSNMR Confirms Sigmapharm’s ANDA Products Contain Crystalline
                     Apixaban Particles

        84.         Dr. Munson tested Sigmapharm’s 5 mg ANDA product using SSNMR with

 BMS’s crystalline apixaban API as a reference. Tr. 533:23-534:2, 536:6-15 (Munson). Based

 on his testing, Dr. Munson concluded that Sigmapharm’s ANDA products contain crystalline

 apixaban. Tr. 531:7-12, 545:9-14, 548:4-22, 555:7-17, 589:16-590:1, 590:13-15 (Munson).

        85.         Dr. Munson observed twelve peaks in his analysis of Sigmapharm’s ANDA

 products that correspond to peaks in the spectra from BMS’s crystalline apixaban. Tr. 545:18-24

 (Munson). Six well-resolved peaks had the same location and shape as those from the crystalline

 apixaban reference. Tr. 546:17-547:12, 547:14-20, 547:21-548:3, 548:23-549:2, 554:7-555:1

 (Munson). The other six crystalline apixaban peaks were partially resolved and appeared as a

 shoulder or other features on another peak. Tr. 549:3-15, 550:1-11, 552:20-555:1 (Munson).

        86.         Dr. Munson also determined that no peaks present in the crystalline apixaban

 reference spectra were missing from the tablet. Tr. 549:16-21, 557:14-16 (Munson). Five

 crystalline apixaban peaks were obscured by large peaks from excipients, which is “fairly

 typical” and did not change Dr. Munson’s conclusion. Tr. 556:4-15, 557:4-13 (Munson).

        87.         Artifacts in Dr. Munson’s spectra, including a spinning sideband and baseline


                                                  – 17 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 21 of 24 PageID #: 14791



 distortions where the baseline is not perfectly flat, were not unusual and did not impair his

 analysis. Tr. 550:12-551:13, 557:17-558:8 (Munson).

        88.     An increased signal-to-noise ratio makes an experiment more sensitive. Tr.

 764:2-7 (Apperley). A spectrum produced with higher signal-to-noise ratio is more reliable than

 one with a lower signal-to-noise ratio, and a skilled SSNMR spectroscopist has more confidence

 in the interpretation of the SSNMR data. Tr. 764:10-18 (Apperley).

        89.     Dr. Apperley’s SSNMR experiments had an extremely poor signal-to-noise ratio

 such that peaks could not be observed. Tr. 560:16-561:3 (Munson). Dr. Apperley concluded

 that his first set of SSNMR experiments was “not sufficiently sensitive to definitively determine

 the crystallographic form of apixaban.” Tr. 763:14-24 (Apperley).

        90.     Dr. Apperley’s and Dr. Schurko’s conclusions must be evaluated in the context of

 the limits of detection of Dr. Apperley’s tests. Tr. 761:3-10 (Apperley), 831:20-832:1, 832:24-

 833:5 (Schurko). Dr. Apperley does not know the limit of detection for his first and second sets

 of SSNMR experiments. Tr. 757:3-17 (Apperley); DTX-546; DTX-550. The limit of detection

 for Dr. Apperley’s third set of SSNMR experiments was about 1.5% or higher, which he

 admitted means that 50% of the apixaban in the sample could be crystalline and his SSNMR

 experiment would not detect it. Tr. 757:18-24, 761:11-14 (Apperley), 833:15-17 (Schurko).

        91.     Dr. Schurko performed no SSNMR testing and did not attempt to replicate any

 tests performed by Dr. Apperley or Dr. Munson. Tr. 784:15-17 (Apperley), 815:21-816:4,

 816:17-817:4 (Schurko). Dr. Schurko submitted his opinions one week after receiving Dr.

 Apperley’s data and did not speak with Dr. Apperley to discuss Dr. Apperley’s work or analysis.

 Tr. 822:1-6, 823:18-824:4, 824:20-825:2, 825:10-12 (Schurko).

        92.     Dr. Schurko processed Dr. Munson’s data differently than Dr. Munson did. Tr.




                                               – 18 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 22 of 24 PageID #: 14792



 558:15-25 (Munson), 837:14-24, 838:7-10, 839:9-15, 840:1-3, 846:13-16, 846:15-847:6

 (Schurko). Dr. Schurko admitted that he used different line broadening parameters that changed

 the appearance of the spectra. Tr. 837:22-24, 838:7-10, 839:9-15, 840:1-3 (Schurko).

        93.        Dr. Munson’s SSNMR tests confirm that Sigmapharm’s ANDA products

 comprise crystalline apixaban particles. Tr. 377:12-22 (Atwood), 531:13-20 (Munson).

              4.    The Particle Size Limitation Is Satisfied

        94.        Plaintiffs have shown by a preponderance of the evidence that the crystalline

 apixaban particles in Sigmapharm’s ANDA products have a D90 equal to or less than 89 microns.

        95.        Sigmapharm attempts to avoid crystallization by using a process designed to

 make an amorphous dispersion with the polymer povidone that is known to inhibit crystal

 growth. Tr. 908:3-9, 934:17-935:1, 970:9-16, 971:4-11 (Zaworotko).

        96.        Sigmapharm starts by dissolving crystalline apixaban in a solution with povidone.

 Tr 381:20-382:1 (Atwood), 929:5-18, 963:22-25 (Zaworotko). The mixture containing the

 apixaban and povidone is spread into trays and vacuum dried. Tr. 382:2-5 (Atwood). Drying

 forms a drug intermediate that contains 6.6% apixaban and 93.1% povidone. Tr. 382:2-8

 (Atwood), 928:25-930:8 (Zaworotko). After drying, the drug intermediate is granulated with

 excipients and compressed into tablets. Tr. 382:9-12 (Atwood), 935:2-936:16 (Zaworotko).

        97.        Sigmapharm’s manufacturing process limits the size of the crystalline apixaban

 particles that form in Sigmapharm’s ANDA products. Tr. 382:17-383:2 (Atwood). Apixaban is

 thoroughly mixed in the solution, Tr. 452:14-19 (Atwood), and rapid drying leaves the apixaban

 uniformly dispersed in pockets in the polymer povidone. Tr. 383:3-10 (Atwood).

        98.        Due to the small amount of apixaban in the intermediate, the pockets of apixaban

 must be small, such that large crystalline apixaban particles cannot form. Tr. 383:11-17



                                                 – 19 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 23 of 24 PageID #: 14793



 (Atwood). As Dr. Atwood testified, “there’s just not going to be enough apixaban in these

 pockets to form particles of 89 microns.” Tr. 384:10-22 (Atwood).

        99.      Polymer and other excipients prevent pockets of crystalline apixaban from joining

 to form larger crystalline apixaban particles. Tr. 383:18-384:9 (Atwood). Dr. Zaworotko

 testified that there would be “an inhibition of crystallization” in the dispersion. Tr. 970:17-25

 (Zaworotko). Apixaban in Sigmapharm’s formulation would be expected to have limited

 mobility, and “crystal growth requires continued molecular mobility.” Tr. 971:4-11

 (Zaworotko). As Dr. Atwood testified, it is not possible for “apixaban as it crystallizes to mix

 and mingle with other crystal apixaban pockets and form large crystals.” Tr. 383:18-384:9

 (Atwood). Thus, povidone will prevent large crystalline apixaban particles from forming.

        100.     Dr. Zaworotko presented no evidence that a crystalline apixaban particle in

 Sigmapharm’s ANDA products could grow larger than 89 microns.

        101.     The crystalline apixaban particles in Sigmapharm’s ANDA products are orders of

 magnitude below 89 microns in diameter. Tr. 385:5-12 (Atwood). Calculating a D90 was not

 necessary because the limitation is clearly met. Tr. 385:24-386:19 (Atwood).

        102.     All crystals are particles. Tr. 1669:16-20 (Myerson). The ’945 patent discloses

 that the term “particles” refers to individual drug substance particles, whether they exist singly or

 are agglomerated. ’945 Patent (JTX-2) at 3:20-22; Tr. 348:6-22 (Atwood). Thus, the particle

 size limitation addresses the apixaban particles in the agglomerate, not the agglomerate itself.

 ’945 Patent (JTX-2) at 3:22-29; Tr. 348:6-349:10, 470:18-471:22 (Atwood).

      E.      Conclusion

        103.     Sigmapharm’s 2.5 mg and 5 mg ANDA products will infringe claims 21 and 22

 of the ’945 patent, respectively. Tr. 386:20-387:5 (Atwood).



                                                – 20 –
Case 1:17-cv-00374-LPS Document 685 Filed 12/20/19 Page 24 of 24 PageID #: 14794




  Dated: December 20, 2019                             Respectfully submitted,

                                                       FARNAN LLP

  Of Counsel:                                          /s/ Michael J. Farnan
                                                       Joseph J. Farnan, Jr. (Bar No. 100245)
  William F. Lee (admitted pro hac vice)               Brian E. Farnan (Bar No. 4089)
  Kevin S. Prussia (admitted pro hac vice)             Michael J. Farnan (Bar No. 5165)
  Andrew J. Danford (admitted pro hac vice)            919 N. Market Street, 12th Floor
  Timothy A. Cook (admitted pro hac vice)              Wilmington, DE 19801
  WILMER CUTLER PICKERING                              Tel: (302) 777-0300
   HALE AND DORR LLP                                   Fax: (302) 777-0301
  60 State Street                                      farnan@farnanlaw.com
  Boston, MA 02109                                     bfarnan@farnanlaw.com
  Tel: (617) 526-6000                                  mfarnan@farnanlaw.com
  Fax: (617) 526-5000
                                                       Counsel for Plaintiffs Bristol-Myers Squibb
  Amy K. Wigmore (admitted pro hac vice)               Company and Pfizer Inc.
  William G. McElwain (admitted pro hac vice)
  Heather M. Petruzzi (admitted pro hac vice)
  WILMER CUTLER PICKERING
   HALE AND DORR LLP
  1875 Pennsylvania Avenue NW
  Washington, DC 20006
  Tel: (202) 663-6000
  Fax: (202) 663-6363




                                              – 21 –
